Citation Nr: 1524505	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The RO has adjudicated the issue of entitlement to service connection for PTSD.  However evidence indicates the Veteran may have been diagnosed with various diagnoses.  Claims for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses any psychiatric diagnoses during the appeal period.  The Board has recharacterized the issue accordingly as reflected on the title page. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record along with additional evidence submitted following the hearing and a waiver of Agency of Original Jurisdiction (AOJ) consideration.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in the March 2015 Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's service connection claim for PTSD was initially denied by a February 2003 rating decision.  The rating decision became final when the Veteran failed to file a substantive appeal following the issuance of the June 2003 statement of the case. 

2.  Evidence received since the February 2003 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.

3.  Resolving all reasonable doubt in the Veteran's favor, his diagnosed PTSD is related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claim

Prior Decision

The Veteran's initial claim for service connection for PTSD was denied in a February 2003 rating decision.  The claim was denied on the basis that there was no evidence of a PTSD diagnosis.  

The Veteran timely appealed this denial, submitting a notice of disagreement (NOD) in March 2003.  A statement of the case was subsequently issued.  The Veteran did not file a substantive appeal.  As such, the February 2003 rating decision became final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the February 2003 rating decision, new evidence added to the record consists of VA treatment records, lay statements, and VA examinations.  Further, the new evidence includes a diagnosis of PTSD.  Therefore, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and, by itself or in connection with the evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for PTSD.  Having found that new and material evidence has been added to the record, the Veteran's claim of service connection for PTSD is reopened.38 C.F.R. § 3.156(a); Shade. 

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran's VA treatment records reflect a current diagnosis of PTSD and depressive disorder, not otherwise specified (NOS).  The Veteran specifically testified during the March 2015 hearing that a grant for any psychiatric disorder would satisfy his appeal regardless of which psychiatric disorder is granted.  See March 2015 Board Hr'g Tr. 18.

Concerning the relationship between the Veteran's PTSD and service, service personnel records confirm that the Veteran was stationed at Quang Tri in Vietnam from March 1968 to February 1969.  In an October 2010 response to the RO's Personnel Information Exchange System (PIES) request, it was reported that frequent mortar attacks occurred at that location during the Veteran's time there.  As such, the Veteran's stressor event is conceded.

Finally, there is medical evidence linking the Veteran's PTSD and his in-service stressor.  Specifically, in May 2011 a VA psychiatrist linked the Veteran's diagnosed PTSD to military service trauma.  In conclusion, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the record is in relative equipoise on all material elements of this claim.  Thus, service connection is warranted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD; to that extent only, the appeal is granted.

Service connection for PTSD is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


